Title: Thomas Jefferson to José Corrêa da Serra, 5 June 1816
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
            Monticello June 5. 16.
          
          I had determined, my dear Sir, to have withdrawn at the close of this year to have withdrawn from all subscriptions to newspapers, and never to read another. but the National Intelligencer of the 1st inst. has given me so much pleasure that I shall defer for a year longer my resolution. it announced your appointment from your new king, to be his minister to this country. if this is acceptable to you, I congratulate you sincerely, but still more my countrymen to whom I know it will be most acceptable. I hope this fixes you with us for life, and that you will continue to visit your old friends as before; and be contented that we recieve and treat you as our friend, keeping out of sight your political character. particularly I hope it will not disappoint us of the visit we should shortly have expected. I leave this for Bedford on the 20th inst. and shall return the 1st week of July, in the hope of the expected pleasure of recieving you here at your own convenience.—my grandaughter delivered me the MS. volume of Capt Lewis’s journal, & I hope the others, & most especially his observations of Long. & Lat. will be found. Colo Jones passed a few days with us, and did justice to your recommendations. we found him a plain, candid man, knowing all our European acquaintances, able to give us their history & present
			 situation, and to give us new information of the many characters which have figured on the wonderful drama of our day. I have rarely met with a more interesting or agreeable acquaintance, and he left us with impressions which will follow him
			 thro’ life. I salute you with constant & affectionate esteem & respect.
          Th: Jefferson
        